Case 5:20-cv-00219-TAD-MLH Document 16 Filed 03/23/21 Page 1 of 1 PageID #: 51




                             UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF LOUISIANA

                                   SHREVEPORT DIVISION

   BOBBIE CHRISTY, ET AL.                           *     CIVIL ACTION NO. 5:20-CV-00219


   VERSUS                                           *     JUDGE TERRY A. DOUGHTY


   UNITED STATES OF AMERICA                         *     MAG. JUDGE MARK L. HORNSBY

                                         JUDGMENT

        Considering the foregoing,

        IT IS ORDERED, ADJUDGED, AND DECREED that the Joint Motion to Dismiss

 with Prejudice [Doc. No. 15], (styled, “Joint Stipulation of Dismissal with Prejudice”) is

 GRANTED. Plaintiffs’ claims against Defendant are DISMISSED WITH PREJUDICE,

 with each party to bear its respective costs and expenses.

        Monroe, Louisiana, this 23rd day of March, 2021.




                                                        ____________________________________
                                                        TERRY A. DOUGHTY
                                                        UNITED STATES DISTRICT JUDGE
